Case 1:18-cv-00950-LO-JFA Document 241 Filed 08/14/19 Page 1 of 3 PageID# 7117



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

 SONY MUSIC ENTERTAINMENT, et al.,

                       Plaintiffs,
                                                  Case No. 1:18-cv-00950-LO-JFA
                v.

 COX COMMUNICATIONS, INC., et al.,

                       Defendants.

              DEFENDANTS’ MOTION FOR DISCOVERY SANCTIONS AND TO
              PRECLUDE PLAINTIFFS’ USE OF MARKMONITOR EVIDENCE

      Pursuant to Fed. R. Civ. P. 37 and E.D. Va. Local Rule 37, Defendants Cox Communica-

tions, Inc. and CoxCom, LLC (collectively, “Cox”) respectfully move this Court to impose dis-

covery sanctions by precluding Plaintiffs’ use of MarkMonitor evidence.

      Cox states the specific grounds for their Motion to Preclude in the accompanying Memo-

randum and the Declaration of Diana Hughes Leiden and the exhibits attached thereto.

                LOCAL RULE 37(E) MEET AND CONFER STATEMENT

       On July 30, 2019 the parties conducted a meet-and-confer call during which the parties

discussed their respective emails and the issues covered in this Motion.

       Despite these extensive good-faith efforts, the parties were not able to come to resolution

on Cox’s outstanding requests that are the subject of the Motion.

Dated: August 14, 2019                               Respectfully submitted,

                                                     /s/ Thomas M. Buchanan /
                                                     Thomas M. Buchanan (VSB No. 21530)
                                                     WINSTON & STRAWN LLP
                                                     1700 K Street, NW
                                                     Washington, DC 20006-3817
                                                     Tel: (202) 282-5787
                                                     Fax: (202) 282-5100
                                                     Email: tbuchana@winston.com
Case 1:18-cv-00950-LO-JFA Document 241 Filed 08/14/19 Page 2 of 3 PageID# 7118



                                              Attorney for Defendants Cox Communica-
                                              tions, Inc. and CoxCom, LLC

Of Counsel for Defendants

Michael S. Elkin (pro hac vice)
Thomas Patrick Lane (pro hac vice)
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166-4193
Tel: (212) 294-6700
Fax: (212) 294-4700
Email: melkin@winston.com
Email: tlane@winston.com

Jennifer A. Golinveaux (pro hac vice)
WINSTON & STRAWN LLP
101 California Street, 35th Floor
San Francisco, CA 94111-5840
Tel: (415) 591-1000
Fax: (415) 591-1400
Email: jgolinveaux@winston.com

Diana Hughes Leiden (pro hac vice)
WINSTON & STRAWN LLP
333 S. Grand Avenue, Suite 3800
Los Angeles, CA 90071
Tel: (213) 615-1700
Fax: (213) 615-1750
Email: dhleiden@winston.com




                                        -2-
Case 1:18-cv-00950-LO-JFA Document 241 Filed 08/14/19 Page 3 of 3 PageID# 7119



                                CERTIFICATE OF SERVICE

       I certify that on August 14, 2019, a copy of the foregoing DEFENDANTS’ MOTION FOR

DISCOVERY SANCTIONS AND TO PRECLUDE PLAINTIFFS’ USE OF MARKMONITOR

EVIDENCE was filed electronically with the Clerk of Court using the ECF system which will

send notifications to ECF participants.




                                                  /s/ Thomas M. Buchanan
                                                  Thomas M. Buchanan (VSB No. 21530)
                                                  Winston & Strawn LLP
                                                  1700 K Street, N.W.
                                                  Washington, D.C. 20006-3817
                                                  Tel: (202) 282-5787
                                                  Fax: (202) 282-5100
                                                  Email: tbuchana@winston.com

                                                  Attorney for Cox Communications, Inc. and
                                                  CoxCom, LLC




                                            -3-
